Citation Nr: 1448127	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1963 to August 1965.

This appeal to the Board of Veterans' Appeals (Board) initially arose from an April 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD.

In July 2009, the Veteran filed what the RO characterized as a "petition to reopen" the claim for service connection for PTSD, along with a letter from a VA psychiatrist concerning the Veteran's PTSD.  In a September 2009 rating decision, the RO "reopened" and denied the Veteran's claim.

In February 2010, the Veteran filed a request to "reevaluate" his PTSD claim.  In April 2010, he submitted additional VA psychiatric treatment records regarding his PTSD.  In a May 2010 rating decision, the RO denied the Veteran's February 2010 "request to reopen" as no new and material evidence had been received.  In June 2010, the Veteran submitted a notice of disagreement (NOD).  In April 2011, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.  In April 2013, following receipt of additional evidence and provision of a VA examination, the RO issued a supplemental SOC (SSOC) reflecting continued denial of the claim.

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

With regard to the Veteran's PTSD claim, the Board notes that the RO characterized the issue on appeal as a petition to reopen the previously denied claim of entitlement to service connection for PTSD.  The Board also notes that the Veteran's claim of entitlement to service connection for PTSD was initially denied by the RO in a Rating Decision dated in April 2009.  The Veteran was notified of the August 2009 rating decision and his appellate rights by a letter in May 2009.  Significantly, however, in July 2009 (i.e., within the one-year appeal period), the Veteran submitted new and material evidence relevant to his PTSD claim.  See VA psychiatric treatment record dated June 23, 2009.  

In this regard, the Board emphasizes that, if new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that VA must evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim).  Because the Board finds the newly submitted treatment records to constitute new and material evidence pertinent to PTSD issue on appeal, pursuant to 38 C.F.R. § 3.156(b), this newly submitted evidence will be considered as having been filed in connection with the Veteran's pending claim for service connection.  See 38 C.F.R. § 3.156(b) (2013).  Hence, the Board's characterization of the PTSD claim as a de novo claim for service connection.    

Although the Veteran claimed, and the RO adjudicated, only the matter of the Veteran's entitlement to service connection for PTSD, the record also reflects other psychiatric diagnoses, including depression.  Thus, the Board has expanded the appeal to also encompass any psychiatric disability raised in the record, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception of the July 2013 Hearing Transcript and VA treatment records dating to August 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

The Veteran has alleged that he has PTSD due to stressors he experienced during service.  These include a stabbing at an American Legion Club in April 1965 in the line of duty, and the Veteran's reports of people dying around him Vietnam, snipers firing all the time, mortar fire, helicopter fire, and napalm bombs during his deployment in Vietnam.  See February 2008 Statement in Support of Claim, February 2008 Statement in Support of Claim for Service Connection for PTSD, and September 2008 VA Memorandum (Verification of Claimed Stressors).  The stabbing incident is documented in contemporaneous service treatment records, and the Veteran's service personnel records confirm his presence in Vietnam while assigned to the 1st Battalion, 7th Artillery as a gunner from June to July 1965.  See September 2008 VA Memorandum (Verification of Claimed Stressors).

In August 2009, February 2011, and February 2013, the Veteran underwent VA psychiatric examination.  In August 2009, the VA examiner diagnosed the Veteran with depression, not otherwise specified (NOS), explaining that the criteria for PTSD had not been met "due to no behavioral or social changes, re-experiencing or heightened physiological arousal due to service.  Frequency extremely rare.  Severity mild."  In February 2011, the VA examiner diagnosed the Veteran with depressive disorder, finding that the criteria for PTSD were not met since there were no "behavioral, social changes, re-experiencing, heightened fear physiological arousal due to service or any relationship to hear of hostile military or terrorist activity."  Additionally, the February 2011 examiner found that the Veteran's depressive disorder was not as likely as not related to his service.  Finally, in February 2013, the VA examiner diagnosed the Veteran with depressive disorder, NOS, and "PTSD, chronic, in remission."  The examiner's findings showed that the Veteran met all the PTSD criteria, except for Criterion B (persistent re-experiencing of the traumatic event).  As the examiner expounded, the Veteran's claimed stressor (i.e., his three month deployment to Vietnam in 1965) was not adequate to support a diagnosis of PTSD and the criteria for PTSD were not fully met.

With respect to the Veteran's claimed PTSD, the Board notes that none of the above VA examination reports address the VA mental health records which reflect the Veteran's diagnosis of PTSD consistently noted from August 2007 through August 2012, his persistent complaints of nightmares of Vietnam (as shown in his statements in the record and VA mental health treatment records), a May 2012 letter from a VA psychiatrist confirming his diagnosis of PTSD, and a positive nexus opinion offered by a VA psychologist stating that "this clinician is convinced that [the Veteran's] PTSD is a direct link to his Vietnam combat experiences, and not any such trauma from his childhood or the events following his military tour of duty," reflected in a February 19, 2010 VA mental health treatment record.  Moreover, while the February 2011 VA examination report provided a negative etiology opinion concerning the Veteran's depression, such opinion was not accompanied by a rationale.  

Accordingly, under these circumstances, the Board finds that further examination and etiology opinions-based on full consideration of documented medical history (to include the medical evidence noted above) and assertions of the Veteran, and supported by complete, clearly stated rationale-would be helpful in resolving the matters of service connection for PTSD and for an acquired psychiatric condition other than PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consistent with the Veteran's request during the Board hearing, such examination should be scheduled at either the Heinz or Lakeside VA medical facility, if possible.

The Board notes that failure to report to the scheduled examination, without good cause, may result in denial of the claims. 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for obtaining further examination in connection with this appeal, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran receives continuing treatment at the Jesse Brown VA Medical Center (VAMC), and that records from this facility date up to August 2012 have been associated with the claims file.  More recent records may well exist.  Hence, the AOJ should obtain from this facility all outstanding, pertinent records of evaluation/and or treatment of the Veteran's psychiatric conditions since that date, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Jesse Brown VAMC any outstanding, pertinent records of all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since August 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at the Heinz or Lakeside VA medical facility, if possible.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently suffers from PTSD.  In so determining, the examiner should consider and discuss  the Veteran's complaints of persistent nightmares of Vietnam, and the numerous diagnoses of PTSD he has received from VA mental health professionals, including the positive etiology opinion in the February 19, 2010 VA treatment record.

If a diagnosis of PTSD is deemed appropriate, the physician must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor(s), including the April 1965 stabbing occurrence, and previously identified stressors associated with fear of hostile military or terrorist activity.  

Regardless of whether PTSD is diagnosed, with respect to each diagnosed acquired psychiatric disability other than PTSD, to include depression, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include any established in-service stressor(s).

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



